DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Invention I: Claims 1-5, 7-9, and 11-13, drawn to a method of training a human perception predictor machine learning (ML) model to determine level of perceived similarity between data samples, or a system of synthesizing media files (claims 9, and 11-13) by a machine learning. 
 Invention II: Claims 20, 22-24, 26-33, and 40-41, drawn a method for use in processing image data and including an additional technique that applies de-identification processing on the selected region in the processing image data, wherein the de-identification processing is independent of the technical problems described in invention I.
 I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Invention I is drawn to a method of training a human perception predictor machine learning (ML) model to determine level of perceived similarity between data samples, or a system of synthesizing media files. Invention II, drawn to a method for use in processing image data, the method comprising receiving input image data associated with one or more images comprising one or more face regions; selecting an image region associated with a selected faced and applying de-identification processing on said selected region, wherein the de-identification processing is independent of the technical problems described in invention I.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 

5.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/14/2021